Citation Nr: 1520522	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right hip disability.

2.  Entitlement to a rating in excess of 10 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from June 2002 to April 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2015 correspondence, the Veteran asked to withdraw her appeal.  Accordingly, an April 2015 Board hearing pursuant to that appeal was cancelled.


FINDINGS OF FACT

In a March 2015 written statement, the Veteran requested withdrawal of the appeal of entitlement to ratings in excess of 10 percent for a right hip and left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for a left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a written statement received in March 2015, prior to the promulgation of a Board decision in the appeal, the Veteran notified VA that she wished to withdraw her appeals for increased ratings for her right and left hip disabilities.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


